DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Oath/Declaration
The receipt of Oath/Declaration is acknowledged.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) one of the specification.
Drawings
The drawing(s) filed on 08/23/2019 are accepted by the Examiner.
Status of Claims
Claims 1-9 are pending in this application.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a receiver that receives” in claim(s) 1.
“an extractor that extracts” in claim(s) 1.
“a selector that selects” in claim(s) 1-5 and 7. 
“a sender that sends” in claim(s) 1.
“an obtaining unit that obtains” in claim(s) 2 and 3.
“receiving means for receiving” in claim(s) 9. 
“extracting means for extracting” in claim(s) 9.
“selecting means for selecting” in claim(s) 9.
“sending means for sending” in claim(s) 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(b)	Claim(s) 1: ‘an extractor that extracts’ corresponds to Fig. 1 – element 110. The print instruction analyzing module 110 is connected to the print instruction receiving module 105, the information storage module 115, and the print instruction creating module 130. The print instruction analyzing module 110 supplies a print instruction 120 to the print instruction creating module 130. The print instruction analyzing module 110 writes information described in a print instruction in the information storage module 115. The print instruction analyzing module 110 also extracts a condition for selecting an image forming device 190 from the print instruction and stores the extracted condition in the information storage module 115, Applicant Pub ¶ [0035].
(c)	Claim(s) 1-5 and 7: ‘a selector that selects’ corresponds to Fig. 1 – element 125. The image forming device selecting module 125 is connected to the information storage module 115 and the print instruction creating module 130. Based on the condition for selecting an image forming device 190, the image forming device selecting module 125 selects an image forming device 190 to which a print instruction will be sent from among the plural image forming devices 190, Applicant Pub ¶ [0037].

(e)	Claim(s) 2 and 3: ‘an obtaining unit that obtains’ corresponds to Fig. 1 – element 145. The image forming device information obtaining module 145 is connected to the information storage module 115 and the image forming devices 190 (such as the image forming devices 190A, 190B, and 190C). The image forming device information obtaining module 145 obtains information concerning the statuses of the image forming devices 190. For example, the image forming device information obtaining module 145 obtains status infer at concerning each image forming device 190 on a regular basis. An example of the status information is an image forming device status information table 700, which will be discussed later with reference to FIG. 7, Applicant Pub ¶ [0050].
(f)	Claim(s) 9: ‘receiving means for receiving’ corresponds to Fig. 1 – element 105. The print instruction receiving module 105 is connected to the print instruction analyzing module 110 and the print instructing device 180. The print instruction receiving module 105 receives a print instruction (hereinafter may also be called a print job) from the print instructing device 180 and supplies it to the print instruction analyzing module 110, Applicant Pub ¶ [0032].

(h)	Claim(s) 9: ‘“selecting means for selecting” corresponds to Fig. 1 – element 125. The image forming device selecting module 125 is connected to the information storage module 115 and the print instruction creating module 130. Based on the condition for selecting an image forming device 190, the image forming device selecting module 125 selects an image forming device 190 to which a print instruction will be sent from among the plural image forming devices 190, Applicant Pub ¶ [0037].
(j)	Claim(s) 9: “sending means for sending” corresponds to Fig. 1 – element 140. The print instruction sending module 140 is connected to the print instruction creating module 130 and the image forming devices 190 (such as the image forming devices 190A, 190B, and 190C). The print instruction sending module 140 sends a print instruction created by the print instruction creating module 130 to the image forming device 190 selected by the image forming device selecting module 125, Applicant Pub ¶ [0049].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0242636 A1 “Minami” in view of US 2017/0060489 A1 “Sato”.
With respect to claim 1, Minami discloses an information processing apparatus (Para [0035]; Fig. 1 – print server 3 (print control device 4)) comprising: 
a receiver that receives a print instruction (Para [0037 and 0061]; Fig. 1 – wherein the print driver generates a print job based on the print instruction from a user, and transmits the print job to a print server 3 via the network 6); 
an extractor that extracts a condition for selecting an image forming device from the print instruction (Para [0069]; Fig. 6 – wherein when the print server 3 starts the spool destination deciding process, the print server 3 first analyzes the received the print job 8 (step S30). The print server 3 reads the plural pieces of apparatus information 27 from the storage part 32 (step S31)); 
a selector that selects an image forming device from among a plurality of image forming devices in accordance with the condition (Para [0069]; Fig. 6 – step S32; selects the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5 as spool destination candidates (step S32)), the information processing apparatus being able to communicate with the plurality of image forming devices (Para [0035]; Fig. 1 – wherein the image forming system 1 is configured so that an information processing device 2, a print server 3, a plurality of image forming apparatuses 5a, 5b, 5c, 5d, and 5c, can communicate with each other via a network 6 such as LAN) ; and 
a sender that sends the print instruction to the image forming device selected by the selector (Para [0038 and 0039]; wherein when a print job 8 is transmitted from the information processing device 2 to the print server 3, the print server 3 decides two or more of the plurality of image forming apparatuses 5 as spool destinations based on the information included in that print job 8. At this time, the print server 3 decides two or more image forming apparatuses 5 that are likely to be used by the user as spool destinations. The print server 3 transmits the print job 8 to the two or more image forming apparatuses 5 decided as spool destinations. In the example of FIG. 2, the print job 8 is transmitted to the three image forming apparatuses 5a, 5b, and 5d. When the three image forming apparatuses 5a, 5b, and 5d receive the print job 8 from the print server 3, the three image forming apparatuses save to spool the print job 8).
Although, Examiner reasonably believes transmitting the print job to the two or more image forming apparatuses as spool destinations of Minami equates to sending the print instruction to the image forming device selected by the selector. However, Examiner cites Sato to better disclose this limitation.
Sato, working in the same field of endeavor, recognizes this problem and teaches sending the print instruction to the image forming device selected by the (Para [0096 and 0122]; Fig. 13 see at least step S1304 and Fig. 14 – see at least step S1405;; wherein when the job management application 208 determines that only one printing processing device is selected, the flow proceeds to S1304, and the selected printing processing device (that is, the printer) is determined […] wherein in a case where the job management application 208 determines that this job is not the post-processing job (that is, the printing job), the flow proceeds to S1405, and this job is submitted to the printer selected as the job submit destination in the job list section 601).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to sends the print instruction to the image forming device selected by the selector as taught by Sato since doing so would have predictably and advantageously allows the generated printing job and post-processing job can be automatically sorted into the printing processing printer and the post-processing device registered in the job management application, and usability of the user is improved (see at least Sato, Para [0118]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 2, which claim 1 is incorporated, Minami discloses an obtaining unit that obtains a status of each of the plurality of image forming devices (Para [0060]; wherein the information obtaining part 41 is a processor that obtains the history information 26 and the apparatus information 27 held in the plurality of image forming apparatuses 5 at a predetermined timing, and stores the information in the storage part 32. For example, the information obtaining part 41 again obtains the history information 26 and the apparatus information 27 from the plurality of image forming apparatuses 5 every time when a predetermined time elapses after the previous obtaining timing of the history information 26 and the apparatus information 27, so as to update the history information 26 and the apparatus information 27 stored in the storage part 32 into latest information), wherein the selector selects an image forming device in a status which satisfies the condition (Para [0069]; Fig. 6 – step S32; selects the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5 as spool destination candidates (step S32)).
With respect to claim 3, which claim 1 is incorporated, Minami discloses an obtaining unit that obtains an attribute of each of the plurality of image forming devices (Para [0070]; Fig. 7 – element 27a apparatus function information), wherein the selector selects an image forming device having an attribute that satisfies the condition (Para [0070 and 0071]; wherein when selecting a spool destination candidates based on the plural pieces of apparatus information 27, the print server 3 understands a function that can be performed in each image forming apparatus 5 based on the function information 27a included in the apparatus information 27. The print server 3 compares the setting information included in the print job 8 with the function that can be performed in each image forming apparatus 5 to determine whether each image forming apparatus 5 can do the print job 8. As a result, when the plurality of image forming apparatuses 5 includes the image forming apparatus 5 that cannot execute the print job 8 using the setting defined in the print job 8, the print server 3 excludes such an image forming apparatus 5 from spool destination candidates. That is to say, the print server 3 extracts only the image forming apparatuses 5 that can execute the print job 8 from the plurality of image forming apparatuses 5, and selects the extracted apparatuses as spool destination candidates).
With respect to claim 4, which claim 1 is incorporated, Minami discloses wherein: a print attribute concerning the print instruction being also set in the print instruction (Para [0037]; wherein the print job to be transmitted includes image data to be printed, setting information including various setting values for execution of jobs, and user information relating to a user who issues jobs); and the selector selects an image forming device in accordance with the print attribute and the condition set in the print instruction (Para [0064]; wherein the spool destination deciding part 43 reads the plural pieces of apparatus information 27, which is obtained from the plurality of image forming apparatuses 5, respectively, from the storage part 32, and collates the plural pieces of apparatus information 27 with the setting information included in the print job 8. As a result, the spool destination deciding part 43 extracts all the image forming apparatuses 5 that can execute the print job 8 to select these image forming apparatuses 5 as spool destination candidates. That is to say, the spool destination deciding part 43 excludes the image forming apparatuses 5 that cannot execute the print job 8 in advance from subjects to be decided as spool destinations. When the spool destination deciding part 43 decides the two or more image forming apparatuses 5 as spool destinations based on the plural pieces of history information 26, the spool destination deciding part 43 decides a spool destination preferentially from the image forming apparatuses 5 selected as the spool destination candidates).

Sato, working in the same field of endeavor, recognizes this problem and teaches the condition is a condition set in the print instruction (Para [0056]; wherein at the time of the job input, it is possible to generate a post-processing job including the post-processing instruction from the printing job (including the post-processing instruction) generated in the prepress application 207 on the basis of sorting criteria previously registered in the job management application 208 and execute the submission to the nearline finisher 104).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to apply a condition set in the print instruction as taught by Sato since doing so would have predictably and advantageously allows the generated printing job and post-processing job can be automatically sorted into the printing processing printer and the post-processing device registered in the job management application, and usability of the user is improved (see at least Sato, Para [0118]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 5, which claim 4 is incorporated, Minami discloses wherein, if the print attribute and the condition are inconsistent with each other (Para [0063]; wherein when the print job 8 received from the information processing device 2 is a job for color print and the plurality of image forming apparatuses 5 includes the image forming apparatus 5 that is exclusive for monochrome output and cannot perform color print, the spool destination deciding part 43 does not have to decide the image forming apparatus 5 exclusive for monochrome output as a spool destination. This is because after the print job 8 for performing color print is transmitted, the user does not log in the image forming apparatus 5 exclusive for monochrome output and does not instruct print, but logs in the image forming apparatus 5 that can perform color print and instructs print), the selector selects an image forming device in accordance with the print attribute (Para [0064]; wherein the spool destination deciding part 43 reads the plural pieces of apparatus information 27, which is obtained from the plurality of image forming apparatuses 5, respectively, from the storage part 32, and collates the plural pieces of apparatus information 27 with the setting information included in the print job 8. As a result, the spool destination deciding part 43 extracts all the image forming apparatuses 5 that can execute the print job 8 to select these image forming apparatuses 5 as spool destination candidates. That is to say, the spool destination deciding part 43 excludes the image forming apparatuses 5 that cannot execute the print job 8 in advance from subjects to be decided as spool destinations. When the spool destination deciding part 43 decides the two or more image forming apparatuses 5 as spool destinations based on the plural pieces of history information 26, the spool destination deciding part 43 decides a spool destination preferentially from the image forming apparatuses 5 selected as the spool destination candidates).
With respect to claim 6, which claim 1 is incorporated, Minami fails to explicitly disclose wherein priority levels are provided for a plurality of the conditions set in the print instruction.
(Para [0066]; wherein two or more printers 102 that perform the printing processing and two or more nearline finishers 104 that perform the post-processing can also be respectively set. In a priority option 704, in a case where two or more printers 102 that perform the printing processing and two or more nearline finishers 104 that perform the post-processing are respectively set, it is possible to specify which device is to be determined with priority. A printing process may be set via area 707, and a post-processing process may be set via area 708. The user may then either submit the Criteria Settings by clicking on the "OK" button 705 or may cancel the settings via "Cancel" button 706).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Minami to apply wherein priority levels are provided for a plurality of the conditions set in the print instruction as taught by Sato since doing so would have predictably and advantageously allows the generated printing job and post-processing job can be automatically sorted into the printing processing printer and the post-processing device registered in the job management application, and usability of the user is improved (see at least Sato, Para [0118]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
With respect to claim 7, which claim 6 is incorporated, Minami discloses wherein, if only one image forming device satisfies a condition of a higher priority level (Para [0083]; wherein In the transmission order deciding process, for example, the two or more image forming apparatuses 5 decided as spool destinations are ranked for the transmission of the print job 8 in decreasing order of the use frequency. That is to say, the print server 3 in this embodiment does not simultaneously transmit the print job 8 to the two or more image forming apparatuses 5 but transmits the print job 8 sequentially to each of the two or more image forming apparatuses 5. As a result, an excessive load is prevented from being put on the network 6. Since the print server 3 ranks the two or more image forming apparatuses 5 to which the print job 8 is transmitted in decreasing order of use frequency relating to the user, the print job 8 is transmitted to the apparatuses 5 in decreasing order of use frequency relating to the user).
With respect to claim 8, (drawn to a computer readable medium) the proposed combination of Minami in view of Sato, explained in the rejection of device claim 1 renders obvious the steps of the computer readable medium of claim 8, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 8. Further Minami disclose a non-transitory computer readable medium storing a program causing a computer to execute a process (Para [0011]; wherein a non-transitory recording medium in which a computer-readable program to be executed in a computer communicable with a plurality of image forming apparatuses is recorded).
With respect to claim 9, (drawn to a device) the proposed combination of Minami in view of Sato, explained in the rejection of device claim 1 renders obvious the steps of the device of claim 9, because these steps occur in the operation of the device . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto (2015/0156351) disclose a printing system includes a plurality of printers capable of communicating with each other, wherein each of the plurality of printers includes a communication unit configured to transmit/receive a job, a determination unit configured to determine whether print setting of a received job is processable by a printing function of the printer, and a storage unit configured to store the job in a memory, and each of the plurality of printers stores the job in the memory by the storage unit when the print setting of the received job is determined to be processable by the determination unit by the printing function of the printer and transfers the job by the communication unit to any printer of the plurality of printers when the print setting is determined to be not processable.
Tokuchi (2019/0087139) disclose an information processing device includes a display that displays an image, a determination unit that determines an area which is a print target from the image displayed by the display, and a transmitter that transmits a print instruction to a printable printing device when a print instruction operation targeting the area is performed.
Ichihashi (2009/0284794) disclose a document processor includes a reception unit that receives document data, the document data being 
Sano et al. (2011/0016404) disclose to freely establish a peripheral equipment selection operating environment of excellent operability which can remarkably reduce an operation burden which is applied until construction information of selectable peripheral equipment can be confirmed and can easily confirm the construction information of the selectable peripheral equipment by everyone by a simple operating instruction, a CPU obtains construction information of a printer that is being selected and default setting on the basis of a selection instructing state relative to a selectable printer candidate on a network and allows them to be caption-displayed at a position near the position indicated by a cursor on a printer selection picture plane displayed on a CRT.
Matsuo (2021/0132884) disclose an information processing apparatus includes a processor configured to obtain setting information regarding print settings for first printing employing a plate and output information based on the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672